 



Exhibit 10.33
JPMorgan Chase & Co.
Long-Term Incentive Plan Award Agreement
Subject to acceptance of this Award Agreement including its Terms and Conditions
(which form a part of this Award Agreement), JPMorgan Chase & Co. (“JPMorgan
Chase”) grants to you, as a matter of separate inducement and not in lieu of
salary or other compensation for services, the following award pursuant to the
JPMorgan Chase 2005 Long-Term Incentive Plan (“Plan”). Except as otherwise
specified in the attached Terms and Conditions or herein, exercisability of the
award is conditioned upon you being continuously employed by JPMorgan Chase or a
subsidiary from the Grant Date to each relevant exercise date.
 
Stock Appreciation Awards

    Subject to acceptance of this Award Agreement including its Terms and
Conditions, you are awarded below stock appreciation rights referred to as
“Stock Appreciation Awards.” Stock Appreciation Awards entitle you, upon
exercise, to receive from JPMorgan Chase without payment a number of shares of
JPMorgan Chase Common Stock, the Fair Market Value of which, as of the exercise
date, is equal to the excess of the Fair Market Value of one share of such
Common Stock on such exercise date over the Exercise Price per Stock
Appreciation Award (set forth below) multiplied by the number of Stock
Appreciation Awards being exercised.

              Grant Date:   October 20, 2005   The exercisable schedule for this
award is as follows:
Number Granted:
      Number   Exercisable Dates
Exercise Price:
   $34.78       October 20, 2008
Expiration Date:
  October 20, 2015       October 20, 2009
October 20, 2010

You acknowledge that you have received this Award Agreement, the attached Terms
and Conditions and Prospectus applicable to this award. You further certify that
you have read such materials and you:
o Agree to accept and be bound by this Award Agreement including the Terms and
Conditions effective as of the Grant Date. To accept this Award Agreement no
further action is required. If you have not declined this award by the deadline
date below, you will have accepted this Award Agreement; OR
o Decline this Award Agreement. To decline, you must click on the “Decline
Award” button by the deadline date below. If the award is declined, it will be
cancelled effective as of the Grant Date.

       
Grantee:
  JPMorgan Chase & Co.
Date:
  /s/ John J. Farrell

 



--------------------------------------------------------------------------------



 



JPMORGAN CHASE & CO. 2005 LONG-TERM INCENTIVE PLAN
TERMS AND CONDITIONS OF OCTOBER 20, 2005
STOCK APPRECIATION AWARDS

     
Award Agreement
  These terms and conditions are made part of the Award Agreement dated as of
October 20, 2005 (“Grant Date”) awarding stock appreciation rights (referred to
as “Stock Appreciation Awards”) pursuant to the terms of the JPMorgan Chase &
Co. 2005 Long-Term Incentive Plan (“Plan”). To the extent the terms of the Award
Agreement (all references to which will include these terms and conditions)
conflict with the Plan, the Plan will govern. The Award Agreement, the Plan and
Prospectus supercede any other agreement, whether written or oral, that may have
been entered into by the Firm and you relating to this award.
 
   
 
  The grant of this award is contingent upon your acceptance of this Award
Agreement. Unless you decline by the deadline and in the manner specified in the
Award Agreement, you will have accepted this award and be bound by these terms
and conditions, effective as of the Grant Date. If you decline the award, the
award will not become effective and will be cancelled as of the Grant Date.
 
   
 
  Capitalized terms that are not defined in the Award Agreement will have the
same meaning as set forth in the Plan.
 
   
 
  JPMorgan Chase & Co. will be referred to throughout the Award Agreement as
“JPMorgan Chase,” and together with its subsidiaries as the “Firm.”
 
   
Form and Purpose of Award
  Stock Appreciation Awards represent the right, following exercise, to receive
(without payment), a number of shares of JPMorgan Chase Common Stock, the Fair
Market Value of which, as of the date of exercise, is equal to the excess of the
Fair Market Value of one share of such Common Stock on such exercise date over
the Exercise Price, multiplied by the number of Stock Appreciation Awards being
exercised. The Firm will retain from each distribution the number of shares of
Common Stock required to satisfy tax withholding obligations.
 
   
 
  The purpose of this award is to motivate your future performance and to align
your interests with those of the Firm and its shareholders.
 
   
Exercisable Dates/Expiration Date
  Your award will become exercisable on the “Exercisable Dates” set forth in
your Award Agreement, provided that you are continuously employed by the Firm
from the date of grant through the relevant Exercisable Date or you meet the
requirements to allow your award to remain outstanding upon termination of
employment as described below. Your award will remain exercisable until the
earlier of the tenth anniversary of the Grant Date (the “Expiration Date”) or
the date the award is cancelled pursuant to this Award Agreement. No Stock
Appreciation Award may be exercised after its Expiration Date.
 
   
Termination of Employment
  Except as explicitly set forth below, any Stock Appreciation Awards
outstanding under this award will be cancelled effective on the date your
employment with the Firm terminates for any reason.
 
   
 
  •     Job Elimination:
 
  In the event that the Director Human Resources of the Firm or his nominee in
his sole discretion determines that the Firm terminated your employment because
your job was eliminated, then any Stock Appreciation Awards that were
exercisable on your termination date will remain exercisable for the ninety day
period immediately following your termination date, but in no event beyond the
Expiration Date. In the case of a job elimination as described above, if your
termination date is on or after October 20, 2006 and prior to October 20, 2008,
then twenty percent of your Stock Appreciation Award will become exercisable on

 



--------------------------------------------------------------------------------



 



     
October 20, 2005 Stock Appreciation Awards (continued...)
  the date your employment terminates and will remain exercisable for the ninety
day period following your employment termination date.
 
   
 
  You must timely execute and deliver a release of claims in favor of the Firm,
having such form and terms as the Firm shall specify, to have all or any portion
of your award remain exercisable for such ninety day period. If you fail to
return the required release within the specified deadline, your outstanding
Stock Appreciation Awards will be cancelled. In the event that you meet the
requirements for both job elimination and retirement as described in the
following section, you will be accorded job elimination treatment for the
purposes of your award.
 
   
 
  •     Retirement:
 
  If your employment terminates for reasons other than “Cause” after you reach
age 55 and complete at least 15 years of Cumulative Service of which at least
the 5 years immediately preceding termination of employment are continuous, then
any Stock Appreciation Awards that were exercisable as of the date of your
termination will remain exercisable for a ninety day period following your
termination date but in no event beyond the Expiration Date.
 
   
 
  •     Death or Total Disability:
 
  In lieu of the number of Stock Appreciation Awards that become exercisable as
set forth in your Award Agreement, if you die while employed by the Firm, or in
the event your employment terminates as a result of your permanent and total
disability as defined in the JPMorgan Chase & Co. Long Term Disability Plan (or
for non-U.S. employees the equivalent local country plan), then twenty percent
of your award will become exercisable for each completed year of service from
the Grant Date to the date of your termination of employment. Such outstanding
Stock Appreciation Awards will remain exercisable by you (or your beneficiary in
the case of your death) for a ninety-day period following the date of
termination of your employment but in no event beyond the Expiration Date. In
the case of death, your beneficiary is the designated beneficiary on file with
the Human Resources Department, or if no beneficiary has been designated or
survives you, then your estate.
 
   
 
  Any Stock Appreciation Awards that are not exercised within the applicable
90-day period set forth above will be cancelled.
 
   
 
  The definitions of Cause and Cumulative Service are found on page 5.
 
   
Restriction on Disposition of Shares Derived from an Exercise Under this Award
  If you exercise any part of your award before the fifth anniversary of the
Grant Date, then you may not sell, assign, transfer, pledge or encumber the net
number of shares of Common Stock derived from such exercise until the fifth
anniversary of the Grant Date. Notwithstanding the foregoing, this restriction
on disposition and transfer of shares shall not apply to your beneficiary in the
event of your death.
 
   
Your Obligations
  As consideration for the grant of this award, you agree to comply with and be
bound by the following:
 
   
•     Non-Solicitation of Employees and Customers:
  During your employment by the Firm and for one year following the termination
of your employment, you will not directly or indirectly, whether on your own
behalf or on behalf of any other party, without the prior written consent of the
Director Human Resources of JPMorgan Chase: (i) solicit or encourage any of the
Firm’s then current employees to leave the Firm or to apply for employment
elsewhere;

3



--------------------------------------------------------------------------------



 



     
October 20, 2005 Stock Appreciation Awards (continued...)
   
 
  (ii) hire any employee or former employee who was employed by the Firm at the
date your employment terminated, unless the individual’s employment terminated
more than six months before the date of hire or because his or her job was
eliminated; or (iii) solicit or induce or attempt to induce to leave the Firm,
or divert or attempt to divert from doing business with the Firm, any then
current customers, suppliers or other persons or entities that were serviced by
you or whose names became known to you by virtue of your employment with the
Firm, or otherwise interfere with the relationship between the Firm and such
customers, suppliers or other persons or entities. This does not apply to
publicly known institutional customers that you service after your employment
with the Firm without the use of the Firm’s confidential or proprietary
information.
 
   
 
  These restrictions do not apply to authorized actions you take in the normal
course of your employment with the Firm, such as employment decisions with
respect to employees you supervise or business referrals in accordance with the
Firm’s policies.
 
   
•     Confidential Information:
  You may not, either during your employment with the Firm or thereafter,
directly or indirectly use or disclose to anyone any confidential information
related to the Firm’s business, except as explicitly permitted by the JPMorgan
Chase Code of Conduct and applicable policies or law or legal process.
“Confidential information” shall have the same meaning for the Award Agreement
as it has in the JPMorgan Chase Code of Conduct.
 
   
•     Non-Disparagement:
  You may not, either during your employment with the Firm or thereafter, make
or encourage others to make any public statement or release any information that
is intended to, or reasonably could be foreseen to, embarrass or criticize the
Firm or its employees, directors or shareholders as a group. This shall not
preclude you from reporting to the Firm’s management or directors or to the
government or a regulator conduct you believe to be in violation of the law or
the Firm’s Code of Conduct or responding truthfully to questions or requests for
information to the government, a regulator or in a court of law in connection
with a legal or regulatory investigation or proceeding.
 
   
•     Compliance with Award Agreement:
  You agree that you will provide the Firm with any information reasonably
requested to determine compliance with the Award Agreement, and you authorize
the Firm to disclose the terms of the Award Agreement to any third party who
might be affected thereby, including your prospective employer.
 
   
Remedies
  If you violate any of the provisions as set forth above in “Your Obligations”
all outstanding Stock Appreciation Awards under your award and any shares that
are subject to the restriction on disposition of shares described above will be
immediately cancelled.
 
   
 
  In addition, if you do not have shares subject to the restriction on
disposition of shares but you received shares under this award resulting from an
exercise during the one year prior to (i) the violation of any of these
obligations or (ii) the termination of your employment for Cause, you will be
required to pay the Firm liquidated damages by returning to the Firm either
(i) a cash amount equal to the gain on exercise (as of the exercise date) less
withholding taxes, or (ii) the net number of shares of Common Stock that were
distributed pursuant to the exercise.
 
   
 
  You agree that this payment will be liquidated damages and is not to be
construed in any manner as a penalty. You acknowledge that a violation or
attempted violation of these obligations will cause immediate and irreparable
damage to the Firm, and therefore agree that the Firm shall be entitled as a
matter of right to an

4



--------------------------------------------------------------------------------



 



     
October 20, 2005 Stock Appreciation Awards (continued...)
   
 
  injunction, from any court of competent jurisdiction, restraining any
violation or further violation of such terms; such right to an injunction,
however, shall be cumulative and in addition to whatever other remedies the Firm
may have under law or equity. In any action or proceeding by the Firm to enforce
the terms and conditions of this Award Agreement where the Firm is the
prevailing party, the Firm shall be entitled to recover from you its reasonable
attorneys’ fees and expenses incurred in such action or proceeding.
 
   
Not a Shareholder Until Exercise
  You shall not be deemed for any purpose to be or have rights as a shareholder
of JPMorgan Chase with respect to the shares of Common Stock subject to Stock
Appreciation Awards until such Stock Appreciation Awards are exercised. No
adjustments shall be made for cash dividends or distributions or other rights
for which the record date is prior to the date you become a shareholder of
record of JPMorgan Chase. Shares upon exercise will be issued in accordance with
JPMorgan Chase’s procedures for issuing stock.
 
   
Administrative Provisions
  The Award Agreement will be binding upon any successor in interest to JPMorgan
Chase, by merger or otherwise.
 
   
 
  The exercise of Stock Appreciation Awards shall be in accordance with the
Firm’s procedures for exercises of such awards. The date of exercise shall be
the date when the properly completed notice of exercise is received and accepted
by the Firm or its designee in accordance with the Firm’s procedures. If,
according to local country tax regulations, a withholding tax liability arises
at a time after the date of exercise, JPMorgan Chase may implement any
procedures necessary to ensure that the withholding obligation is fully
satisfied, including, but not limited to, restricting transferability of the
shares.
 
   
 
  Except as provided in the next succeeding sentence, Stock Appreciation Awards
shall not be assignable or transferable or subject to any lien, obligation or
liability. You may make a gift of unexpired, unexercised Stock Appreciation
Awards, subject to the Firm’s prior consent, to an immediate family member or a
trust (or similar vehicle) for the benefit of these immediate family members (or
beneficiaries) as defined below. JPMorgan Chase may condition its prior consent
to receipt of an agreement by you and proposed transferee containing such terms
and conditions and undertakings as JPMorgan Chase deems appropriate in its sole
and absolute discretion. No attempted transfer will be valid without the Firm’s
prior consent. “Immediate family members” include your parents, parents-in-law,
children (including adopted children), grandchildren, and siblings or a trust
exclusively for the benefit of one or more of these immediate family members.
Your spouse is an Immediate Family Member but only if Stock Appreciation Awards
are transferred to a trust (or similar vehicle) for the benefit of such spouse,
which trust includes one or more other Immediate Family Members as
beneficiaries.
 
   
 
  JPMorgan Chase may, in its sole discretion and for any reason, cancel
outstanding unexercised Stock Appreciation Awards and substitute an equal number
of non-qualified stock options to purchase the same number of shares of common
stock of JPMorgan Chase represented by the cancelled Stock Appreciation Awards.
Such substituted options shall have the same exercise price, Expiration Date and
other terms and conditions that were applicable to the Stock Appreciation
Awards; provided that the method of exercise and the payment of exercise price,
as well as the method of payment of withholding taxes, may be changed by
JPMorgan Chase.
 
   
 
  In the event you are approved for a voluntary discretionary leave in excess of
one month, and any equivalent leaves globally as determined by region HR
management (e.g., leaves that do not qualify as FMLA, Medical or Disability),

5



--------------------------------------------------------------------------------



 



     
October 20, 2005 Stock Appreciation Awards (continued...)
   
 
  the Exercisable Date of any outstanding Stock Appreciation Award will be
extended by the length of the leave (rounded to full months) in accordance with
the Firm’s policy for such leaves.
 
   
 
  Nothing contained in the Award Agreement constitutes a contract of continued
employment. Employment is at-will and may be terminated by either you or
JPMorgan Chase for any reason at any time.
 
   
 
  This Award Agreement may not be amended except in writing signed by the
Director Human Resources of JPMorgan Chase.
 
   
 
  If any portion of the above provisions is found to be unenforceable, any court
of competent jurisdiction may reform the restrictions as to time, geographical
area or scope to the extent required to make the provision enforceable under
applicable law.
 
   
 
  JPMorgan Chase’s failure to enforce any provision of the Award Agreement or
similar awards and agreements, either with respect to you or other former or
current employees, will not constitute a waiver of its right to enforce the
Award Agreement with respect to any prior or subsequent breach of the Award
Agreement, including the right to pursue any and all available remedies for the
breach.
 
   
 
  To the extent not preempted by federal law, the laws of the state of New York
(without reference to conflict of law principles) will apply to this award and
the Plan.
 
   
 
  The Director Human Resources has sole and complete authority to interpret and
administer this Award Agreement, including, without limitation, the power to
(i) interpret the Plan and the terms of this Award Agreement; (ii) determine the
reason for termination of employment and application of the post-employment
obligations; (iii) decide all claims arising with respect to this Award; and
(iv) delegate such authority as he deems appropriate. Any determination by the
Director Human Resources shall be binding on all parties.
 
   
 
  The Board of JPMorgan Chase and the Compensation and Management Development
Committee of the Board reserve the right to amend this Award Agreement at any
time and for any reason before a change in control of JPMorgan Chase, as such
term is defined by the Board from time to time. After a change in control of
JPMorgan Chase, this Award Agreement may not be amended in any way that is
adverse to your interests without your prior written consent.
 
   
Definitions
  Cause means (i) breach of any rule or regulation of any regulatory authority
having jurisdiction over the Firm; (ii) indictment or conviction of a felony or
for any fraudulent act, embezzlement, theft or a crime of moral turpitude;
(iii) failure to perform your duties or abide by the work ethic of the Firm or
to follow reasonable directives of your manager within the scope of your duties;
(iv) a violation of the JPMorgan Chase Code of Conduct or human resources
policies; (v) any act or failure to act that is injurious to the Firm,
monetarily or otherwise, in each case as determined in the sole discretion of
the Director Human Resources or his delegate.
 
   
 
  Cumulative Service has the meaning set forth in the JPMorgan Chase Retirement
Plan.

6